DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on 04/22/2021.  These drawings are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 9750545 B2 in view of McCord et al. (US Pub. No. 2005/0131419 A1) (hereon referred to as McCord). Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concepts are the same.
Regarding Claim 1, claim 1 of US 9,750,545 discloses an insertion device suitable for installing an elongate stabilization member in a first orientation and pivoting the elongate stabilization member to a second orientation (col. 20 lines 8-10), the device comprising: 
an outer guide tube having an elongate body extending from a first end to a second end and having a central longitudinal opening extending therethrough (col. 20, lines 12-15); 
a clamping element including at least one clamping member (col. 20, lines 25-26); 
a pin assembly extending through the central longitudinal opening of the outer guide tube (col. 20, lines 16-17), the pin assembly having a first end engaged with an actuation member (member (col. 20, lines 17-18; 
a “thumb wheel” is an actuation member. See col 20, lines 20-22: “Such that when the thumb wheel is rotated, the pin engages a portion of the clamping element…”) and a second end configured to engage the clamping element (col. 20, lines 18-19), such that when the actuation member is actuated 
a pusher member extending through the central longitudinal opening of the outer guide tube (col. 20, lines 27-28) having a first end connected to a handle and a second end connected to the clamping element (col. 20, line 28-30), such that when the handle is depressed, the pusher member moves to cause the elongate stabilization member to pivot (col. 20, lines 30-34). 
Regarding Claim 2, claim 2 of US 9,750,545 discloses the device of claim 1, wherein the handle includes a first handle connected to the pusher member by a first linking element (col. 20, lines 34-36) and a second handle connected to the outer guide tube (col. 20, lines 36-37). 
Regarding Claim 3, claim 3 of US 9,750,545 discloses the device of claim 2, wherein the first and second handles are connected together by a ratchet (col. 20, lines 38-39) in the shape of a wheel having a plurality of teeth positioned around a periphery of the wheel (col. 20, lines 39-41). 
Regarding Claim 4, claim 4 of US 9,750,545 discloses the device of claim 3, wherein the first and second handles are locked in position relative to one another (col. 20, lines 42-43) by depressing a locking member having teeth corresponding to and designed to engage the ratchet (col. 20, lines 43-45). 
Regarding Claim 5, claim 5 of US 9,750,545 discloses the device of claim 2, wherein the pusher member is connected to the clamping element with a second linking element (col. 20, lines 46-48) configured to pivot in response to linear motion of the pusher member (col. 20, lines 48-49). 
Regarding Claim 6, claim 6 of US 9,750,545 discloses the device of claim 1, wherein the elongate stabilization member comprises a rod (col. 20, lines 50-51). 
Regarding claim 7, claim 7 of US 9,750,545 discloses the device of claim 6, wherein the rod has a curvilinear shape (col. 20, lines 52-53). 
Regarding claim 8, claim 8 of US 9,750,545 discloses the device of claim 6, wherein the rod has at least one indentation along its length, wherein the insertion device is clampably linked to the stabilization member about the indentation (col. 20, lines 54-57). 
Regarding claim 9, claim 9 of US 9,750,545 discloses the device of claim 6, wherein a proximal end of the rod is configured and dimensioned to interact with the insertion device (col. 20, lines 58-60). 
Regarding claim 10, claim 10 of US 9,750,545 discloses the device of claim 9, wherein the proximal end of the rod is angled with respect to a longitudinal axis of the rod and wherein the proximal end defines a concave surface (col. 20, lines 61-63). 
Regarding claim 11, claim 11 of US 9,750,545 discloses the device of claim 1, wherein the second orientation is angled at about 900 relative to the first orientation (col. 20, lines 64-65). 
Regarding claim 12, claim 1 of US 9,750,545 discloses an insertion device suitable for installing an elongate stabilization member in a first orientation and pivoting the elongate stabilization member to a second orientation (col. 20 lines 8-10), the device comprising: 
an outer guide tube having an elongate body extending from a first end to a second end and having a central longitudinal opening extending therethrough (col. 20, lines 12-15); a clamping element including at least one clamping member (col. 20, lines 25-26); 
a pin assembly extending through the central longitudinal opening of the outer guide tube (col. 20, lines 16-17), the pin assembly having a first end engaged with an actuation member (member (col. 20, lines 17-18; 
a “thumb wheel” is an actuation member. See col 20, lines 20-22: “Such that when the thumb wheel is rotated, the pin engages a portion of the clamping element…”) and a second end configured to engage the clamping element (col. 20, lines 18-19); 

Regarding claim 13, claim 2 of US 9,750,545 discloses the device of claim 1, wherein the handle includes a first handle connected to the pusher member by a first linking element (col. 20, lines 34-36) and a second handle connected to the outer guide tube (col. 20, lines 36-37). 
Regarding claim 14, claim 3 of US 9,750,545 discloses the device of claim 2, wherein the first and second handles are connected together by a ratchet (col. 20, lines 38-39) in the shape of a wheel having a plurality of teeth positioned around a periphery of the wheel (col. 20, lines 39-41). 
Regarding claim 15, claim 4 of US 9,750,545 discloses the device of claim 3, wherein the first and second handles are locked in position relative to one another (col. 20, lines 42-43) by depressing a locking member having teeth corresponding to and designed to engage the ratchet (col. 20, lines 43-45). 
Regarding claim 16, claim 5 of US 9,750,545 discloses the device of claim 12, wherein the pusher member is connected to the clamping element with a second linking element (col. 20, lines 46- 48) configured to pivot in response to linear motion of the pusher member (col. 20, lines 48-49). 
Regarding claim 17, claim 6 of US 9,750,545 discloses the device of claim 1, wherein the elongate stabilization member comprises a rod (col. 20, lines 50-51).
Cryder et al. (US 9,750,545) fails to disclose the clamp furthermore being adapted to clamp the elongate stabilization member such that the elongate stabilization member in the first orientation is cantilevered off the outer guide tube (claims 1 and 12), however these features are taught by McCord et al. (US Pub. No. 2005/0131419 A1) (hereon referred to as McCord). 
McCord teaches a clamping element (14) including at least one clamping member (wherein the distal end of pin (20) engages opening (62), which acts as a hexagonal clamping member of clamping element (14), holding the rod tightly to clamping element (14), as seen in figure 6B. Also see paragraph 
It would be obvious to of ordinary skill in the art before the time of the claimed invention to modify the clamping element of Cryder et al. to clamp the elongate stabilization member in the first orientation as taught by McCord, as this would allow for the device to be implanted via a small incision and thereafter moved to a secondary position so that a minimally invasive operation may be achieved (see Para. [0011]).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 5(as best understood)-13, and 16(as best understood)-17, are rejected under preAIA  35 U.S.C. 102(b) as being anticipated by McCord (US Pub. No. 2005/0131419 A1). 
Regarding claim 1, McCord teaches an insertion device (10) suitable for installing an elongate stabilization member in a first orientation and pivoting the elongate stabilization member to a second orientation, the device comprising: 

a clamping element (14) including at least one clamping member (wherein the distal end of pin (20) engages opening (62), which acts as a hexagonal clamping member of clamping element (14), holding the rod tightly to clamping element (14), as seen in figure 6B. Also see paragraph [0054], lines 5- 8) adapted to clamp the elongate stabilization member such that the elongate stabilization member (70) in the first orientation is cantilevered off the outer guide tube (see Figs. 7A and 7B, which shows the first and second orientations, and furthermore shows the clamp hole surrounding the stabilization member, also note that the claim does not positively recited a rod, and the art teaches that the disclosed tool is capable of maneuvering a rod amongst other implants. Since the tool is capable of picking up a cantilevered plate, the art clearly teaches the functional limitation of being able to pick up a cantilevered rod as well); 
a pin assembly (20 and 20c) extending through the central longitudinal opening of the outer guide tube, the pin assembly having a first end (proximal end) engaged with an actuation member (20c) and a second end (distal end) configured to engage the clamping element (14), such that when the actuation member (20c) is actuated, at least a portion of the pin assembly moves and engages a portion of the clamping element; 
a pusher member (16) extending through the central longitudinal opening of the outer guide tube having a first end (proximal end) connected to a handle (18) and a second end (distal end) connected to the clamping element (14), such that when the handle (18) is depressed, the pusher member (16) moves to cause the elongate stabilization member to pivot (paragraph [0047] and [0048], lines 1-11). (Please note, the office acknowledges that the elongate stabilization member is not 
Regarding claim 2, McCord teaches the device of claim 1, wherein the handle includes a first handle (48) connected to the pusher member (16) by a first linking element (28) and a second handle (46) connected to the outer guide tube (12). See figure 1b and figure 8. 
Regarding claim 5, McCord teaches the device of claim 2, wherein the pusher member (16) is connected to the clamping element (14) with a second linking element (32a and 32b) configured to pivot in response to linear motion of the pusher member (16). See figures 7a and 7b, paragraph [0048], lines 1-7. 
Regarding claims 6-10, the elongate stabilization member may comprise a rod of curvilinear shape, amongst other possibilities, which has at least one indentation wherein the insertion device may be clampably linked to the stabilization member about the indentation. Furthermore, the proximal end may well be configured to interact with the insertion device, and the proximal end of the rod angled with respect to a longitudinal axis wherein the proximal end defines a concave surface. (Please note, the office acknowledges that the elongate stabilization member is not positively required by the claim. The device disclosed above may attach an elongate stabilization member such as plate 70 or rod 170, as shown in figure 12, or another rod with the components disclosed in claims 6-10. Since the tool is capable of picking up a cantilevered plate, the art clearly teaches the functional limitation of being able to pick up a cantilevered rod as well.) 
Regarding claim 11, McCord teaches the device of claim 1, wherein the second orientation is angled at about 90 degrees relative to the first orientation (as shown in figure 7a-7b). 
Regarding claim 12, McCord teaches an insertion device (10) suitable for installing an elongate stabilization member in a first orientation and pivoting the elongate stabilization member to a second orientation, the device comprising: 

a clamping element (14) including at least one clamping member (wherein the distal end of pin (20) engages opening (62), which acts as a hexagonal clamping member of clamping element (14), holding the rod tightly to clamping element (14), as seen in figure 6B. Also see paragraph [0054], lines 5- 8) adapted to clamp the elongate stabilization member such that the elongate stabilization member (70) in the first orientation is cantilevered off the outer guide tube (see Figs. 7A and 7B, which shows the first and second orientations, and furthermore shows the clamp hole surrounding the stabilization member); 
a pin assembly (20 and 20c) extending through the central longitudinal opening of the outer guide tube, the pin assembly having a first end (proximal end) engaged with an actuation member (20c) and a second end (distal end) configured to engage the clamping element (14); 
a pusher member (16) extending through the central longitudinal opening of the outer guide tube having a first end (proximal end) connected to a handle (18) and a second end (distal end) connected to the clamping element (paragraph [0047] and [0048], lines 1-11). (Please note the office acknowledges that the elongate stabilization member is not positively required by the claim. The device disclosed above may attach an elongate stabilization member such as plate 70 or rod 170. Since the tool is capable of picking up a cantilevered plate, the art clearly teaches the functional limitation of being able to pick up a cantilevered rod as well.)
Regarding claim 13, McCord teaches the device of claim 12, wherein the handle includes a first handle (48) connected to the pusher member (16) by a first linking element (28) and a second handle (46) connected to the outer guide tube (12). See figure 1b and figure 8. 
Regarding claim 16, McCord teaches the device of claim 13, wherein the pusher member (16) is connected to the clamping element (14) with a second linking element (32a and 32b) configured to pivot 
Regarding claim 17, the elongate stabilization member is may comprise a rod. (Please note, the office acknowledges that the elongate stabilization member is not positively required by the claim. The device disclosed above may attach an elongate stabilization member such as plate 70 or rod 170, as shown in figure 12, or another rod. Since the tool is capable of picking up a cantilevered plate, the art clearly teaches the functional limitation of being able to pick up a cantilevered rod as well.)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCord in view of Ericson (US Patent No. 3,013,456). 
McCord discloses two handles, components 46 and 48, which are connected via a pivot (X) (see figures 1A and 8, and paragraph [0049], lines 4-6), but is silent to the ratchet in the shape of a wheel having a plurality of teeth positioned around a periphery of the wheel, wherein the first and second handles are locked in position relative to one another by depressing a locking member having teeth corresponding to and designed to engage the ratchet. 
Ericson teaches a handle comprising first and second handles (12 and 14), which are connected via a ratchet in the shape of a wheel (48). The ratchet wheel also comprises teeth (50, 52, 54) which surround the outer edge of the wheel (see figure 4) in order to engage the pawl (58) of the handle 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pivot connection (X) that holds the first and second handles of McCord to have a ratchet in the shape of a wheel, as suggested by Ericson, instead of the pivot connection. Because the pawl has teeth which correspond with the divots in the ratchet, the handles may be locked in place relative to each other. This allows for the user to clamp the handles and maintain their positioning without any risk of backwards movement, until the user decides to manually release the ratchet mechanism, preventing possible trauma to the patient’s surrounding tissue or misplacement of the implant.
Response to Arguments
Applicant's arguments filed 04/22/2021 have been fully considered but they are not persuasive. Applicant has introduced a new feature of the clamping member, reciting that it is “adapted to clamp the elongate stabilization member such that the elongate stabilization member in the first orientation is cantilevered off the outer guide tube,” however this recitation does not overcome the teachings of McCord as set forth in the U.S.C. 102 rejection above. McCord teaches that several implants may be inserted using the tool, including a plate 70 which is cantilevered past the outer guide tube (note that the sides of the plate extend past the guide tube in Fig. 10C). Since the rod is not positively recited by the claims, and the tool is clearly capable of maneuvering a cantilevered implant, the teachings of the prior art satisfy the functional recitations regarding the rod, and therefore the amendments to claims 1 and 12 does not overcome the prior art rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        

/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773